IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 2040 Disciplinary Docket No. 3
                                           :
BENOIT OTIS BROOKENS, II                   :   Board File No. C3-13-26
                                           :
                                           :   (Superior Court of the District of Columbia,
                                           :   Case No. 2011 CCC 10, PDID No.
                                           :   531998)
                                           :
                                           :   Attorney Registration No. 20284



                                       ORDER



PER CURIAM:



                                 th
             AND NOW, this 14 day of August, 2014, a Rule having been entered by

this Court on April 24, 2014, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Benoit Otis

Brookens, II, to show cause why he should not be placed on temporary suspension and,

upon consideration of the responses filed, the request for oral argument is denied and it

is hereby

              ORDERED that the Rule is made absolute; Benoit Otis Brookens, II, is

placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E.; and he shall

comply with all the provisions of Rule 217, Pa.R.D.E.